Citation Nr: 0334254	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-05 165A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1944 to June 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

Procedural history

In a May 2000 rating decision, the RO, in pertinent part, 
denied entitlement to service connection for a nervous 
condition, and in a letter dated May 25, 2000, informed the 
veteran of its decision and provided notice of his appellate 
rights.  The veteran filed his notice of disagreement with 
that decision in September 2000 and at that time stated that 
he would like his nervous condition to include PTSD.  In its 
statement of the case (SOC), issued in October 2000, the RO 
framed the issue as entitlement to service connection for 
nervous condition to include PTSD.  It stated that the claim 
was not well grounded, and in its discussion of reasons and 
bases for its decision stated there was of record no medical 
evidence showing that an acquired psychiatric disorder was 
currently diagnosed and also stated there was no evidence of 
combat decorations or in-service stressors on which to base a 
diagnosis of PTSD.  There is no indication that the veteran 
responded to the SOC. 

In a letter dated in May 1, 2001, the RO, on its own motion, 
notified the veteran that it was going to review the claim 
that had been denied as not well grounded.  The RO notified 
the veteran that the Veterans Claims Assistance Act of 2000 
(VCAA) had been signed into law in November 2000 and that it 
established new duties for VA when a veteran filed an 
application for disability benefits.  The RO also explained 
that the law changed the old requirement that a "well-
grounded claim" must be filed before VA could provide 
assistance to support a veteran's claim.  In addition, the RO 
pointed out that the VCAA required it to review certain 
claims previously denied as not well grounded.  Subsequently, 
the veteran submitted additional evidence, and in a rating 
decision dated in August 2001, the RO denied service 
connection for a nervous condition, to include PTSD.  In a 
letter dated in August 2001, the RO informed the veteran of 
its decision and provided him notice of his appellate rights.  
In late August 2001, the RO issued a supplemental statement 
of the case (SSOC).  In the forwarding letter to the SSOC, 
the RO notified the veteran that if he wanted to continue his 
appeal, but had not yet filed a formal appeal, he should 
complete a VA Form 9 (or a letter with the same information).  
The RO advised the veteran to read the VA Form 9 instructions 
carefully, particularly the information about how long he had 
to file the form.  The RO emphasized that he could lose his 
right to appeal if he did not file his formal appeal on time.  

In May 2002, the RO received a VA Form 21-4138 in which the 
veteran's representative stated that the veteran disagreed 
with the August 2001 rating decision.  On the same date, the 
RO received a VA Form 9 in which the veteran's representative 
indicated that the veteran wanted to appeal all the issues 
listed on the SOC and any SSOC.  In November 2002, the RO 
issued another SSOC, which included consideration of service 
personnel records the veteran had submitted in March 2002.  
The veteran did not make a subsequent response.  

A notice of disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and must be filed within one year 
from the date of mailing of the notice of the determination.  
38 C.F.R. §§ 20.201, 20.302 (2003).  A substantive appeal 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information and must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC or within the remainder of the 1-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. §§ 20.202, 20.302 (2003).  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202.  

In this case, the veteran's notice of disagreement received 
in May 2002 was timely with respect to the RO's August 2001 
rating decision, and with the separate VA Form 9 also filed 
in May 2002, the veteran satisfied the criteria set forth in 
38 C.F.R. § 20.202 for a substantive appeal.  The VA Form 9 
was filed within a year from the mailing of the notification 
of the RO denial of the claim in its August 2001 rating 
decision, making it timely pursuant to 38 C.F.R. § 20.302.  
Notwithstanding the wording of 38 C.F.R. § 20.200, which 
states that an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal, the 
United States Court of Appeals for Veterans Claims has held 
that a substantive appeal could be timely even though a 
statement of the case had not been issued by the RO.  
Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  The Board 
therefore concludes that although the veteran's substantive 
appeal was received more than 60 days after the issuance of 
the August 2001 SSOC, it was received prior to issuance of 
the November 2002 SSOC and within one year after the decision 
being appealed, thereby placing the veteran's claim before 
the Board.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate his claim, advised him of his 
and VA's respective responsibilities in obtaining evidence, 
and obtained all available evidence designated by the 
appellant in order to assist him in substantiating his claim 
for VA benefits.

2.  The evidence does not demonstrate that the veteran has 
PTSD or that his diagnosed acquired psychiatric disability is 
related to his active service.  


CONCLUSION OF LAW

An acquired psychiatric disability to include PTSD was not 
incurred or aggravated in active service, nor may a psychosis 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f), 3.307, 3.309 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for psychiatric 
disability to include PTSD.  He has offered no specific 
contentions other than to say that his nervous condition is 
worse and he has a hard time coping with everyday life and 
believes this is related to PTSD.  

Law and Regulations

The Veterans Claims Assistance Act

As was noted earlier, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002). 

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter 
from VA to claimant describing evidence potentially helpful 
to claimant but not mentioning who is responsible for 
obtaining such evidence did not meet standard erected by 
VCAA).  

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records: 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159.  

In this case, in its May 2001 letter, the RO notified the 
veteran that to establish entitlement to service connection 
for PTSD the evidence must show:  medical evidence 
establishing a diagnosis of PTSD; supportive evidence to 
confirm an in-service stressor; and a link established by 
medical evidence between the current condition and the in-
service stressor.  The RO also outlined the general 
requirements for service connection explaining that to 
establish entitlement to service connection the evidence must 
show:  an injury in military service or a disease that began 
in or was made worse during military service, or an event in 
service causing injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease or event in service.  The 
RO explained that it would obtain service medical records and 
would also get other military service records if they were 
necessary.  It also explained that current disability could 
be shown by medical evidence or other evidence showing he had 
persistent or recurrent symptoms of disability.  The RO 
notified the veteran that it would get any VA medical records 
or other medical treatment records he identified.  The RO 
told the veteran that he could submit his own statements or 
statements from other people describing his symptoms and that 
it would review this evidence to see if it showed that he had 
a current disability or symptoms of a disability.  The RO 
explained that if necessary it might schedule a VA 
examination to get evidence of a current disability.  The RO 
also informed the veteran that a relationship between a 
current disability and an injury, disease or event in service 
was usually shown by medical records or medical opinions and 
that it would request this medical evidence if he told them 
about it.  The RO also stated that if appropriate, it might 
request a medical opinion from a VA doctor or that he could 
submit a medical opinion from his own doctor.  

In addition, the RO requested that the veteran provide the 
names and addresses of health care providers and others who 
had evidence relevant to his claim and notified him that VA 
would attempt to obtain those records.  He was told that he 
could also submit his own statement or have others who knew 
of his condition submit statements on his behalf.  The RO 
notified the veteran that it was ultimately his 
responsibility that VA timely receive the evidence.  

The RO also explained that with respect to PTSD it was 
necessary to establish that he experienced a stressor during 
his military service, and the RO described the type of 
information it needed from the veteran.  The RO requested 
that the veteran complete and return an attached PTSD 
stressor form.  

The RO obtained service medical records, and the veteran has 
submitted some additional service medical records as well as 
some service personnel records.  In addition, the veteran 
submitted statements from family members and a letter from a 
private physician.  The RO also obtained VA treatment records 
for the veteran.  The veteran has not submitted any statement 
or evidence concerning a claimed stressor, nor has he 
submitted evidence of the presence of PTSD.  Further, he has 
not presented or identified any medical evidence that 
indicates any current psychiatric disability may be related 
to service, and he has not identified any other information 
or evidence related to his claim.  Under the circumstances, 
the Board has concluded that a VA medical examination is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Federal Circuit Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  In the instant case, 
the veteran was provided with initial notice of the 
provisions of the VCAA and its effect on the development of 
his claim in the May 2001 letter from the RO.  That letter 
indicated, however, that the veteran had 60 days to respond.  
It is noteworthy that provided additional evidence was 
provided in his claim in March 2002, in the form of service 
medical and personnel records.  This submission was reflected 
in the November 2002 supplemental statement of the case.  In 
an April 2003 letter from the RO to the veteran, he was 
advised that his appeal had been certified to the Board and 
his VA records were being transferred to the Board in 
Washington, D.C.  He was further advised that he had 90 days 
from the date of the letter to send the Board additional 
evidence concerning his appeal.  None has been forthcoming.  
In November 2003, his representative asked that the Board 
advance the veteran's case on the docket, which motion was 
granted.  Given that the veteran has been fully advised of 
his rights and responsibilities under the VCAA and that he 
has had more than a full year to respond to the May 2001 VCAA 
notice, the Board has concluded that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

It is the Board's judgment that VA has complied with the duty 
to notify the veteran of what evidence he should obtain and 
what evidence VA would obtain and that the facts relevant to 
the veteran's claim have been properly developed.  The Board 
concludes that there is no further action to be undertaken to 
comply with the provisions of the VCAA and implementing 
regulations.  

Service connection - in general

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For certain 
chronic disorders, such as psychoses, service connection may 
be granted on a presumptive basis if the disease is 
manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of the law.  
38 C.F.R. § 3.303(c).  

Service connection for PTSD

Effective on and after March 7, 1997, in order for a claim 
for service connection for post-traumatic stress disorder to 
be successful there must be (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App 128 (1997).  If the evidence 
establishes the veteran engaged in combat with the enemy and 
the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

Background and analysis

The service medical records show that in July 1945 it was 
noted that since his arrival on the USS FAYETTE (APA-43), the 
veteran had been constantly on report and had spent 25 days 
in the brig for insolence and insubordination.  The veteran 
had reportedly been sent to the U.S. Naval Hospital, Oakland, 
California, for consultation and had been returned to the 
vessel with the recommendation that he be hospitalized for 
further observation.  He was transferred to the Oakland naval 
hospital in mid-July 1945 with the diagnosis constitutional 
psychopathic inferiority without psychosis.  In late July 
1945 he was transferred to the U.S. Naval Hospital, 
Bremerton, Washington.  On hospitalization, the veteran's 
chief complaints were worry and chest pain.  He stated that 
he had had chest pain with pressure on his heart and dyspnea 
for the past year.  He said it came on when he was excited.  
He said he was worried about his mother and had just received 
a letter telling him that his second brother had died in 
service; one was killed while in the Army in Europe and 
another was injured at Okinawa.  While the veteran was 
hospitalized, psychiatric examination showed an irritable, 
belligerent spoiled man of low average intelligence with 
alleged somatic complaints and marked feelings of an 
inability to remain in service.  It was stated that the 
veteran's actions were such as to require disciplinary rather 
than medical advice, and it was noted that the veteran became 
mad when he found that he would be returned to duty.  The 
diagnosis was changed to "no disease."  He was discharged 
to duty in early August 1945.  

The service medical records also show that the veteran was 
reportedly rather nervous when he came up for physical 
examination for transfer to the service separation center in 
mid-June 1946.  Because of this and his previous history of 
psychiatric observation, he was hospitalized at the U.S. 
Naval Hospital, Norfolk, Virginia.  It was noted that the 
veteran's service history at that time included 9 months of 
sea duty and that he had been in the battles of Leyte, Luzon 
and Iwo Jima.  On mental examination, the veteran's 
appearance was friendly and cooperative, but slightly 
retarded.  He behavior was not remarkable.  He showed normal 
affect, and mental content included no delusions or 
hallucinations.  He displayed no abnormal fears or worries 
and was well oriented to time and place.  Approximately a 
week later, the veteran was said to be getting along well 
with no complaints.  He was discharged from the hospital to 
duty, fit for same, in late June 1946.  Two days later, at 
the end of June 1946, the veteran underwent his service 
separation examination.  The examiner stated no 
neuropsychiatric disability was apparent.  

The VA medical certificate that was of record was dated in 
August 1949 and showed the veteran had a diagnosis of a 
duodenal ulcer.  One of the VA hospital summaries showed 
hospitalization in February 1951 for complaints of epigastric 
pain.  He left the hospital before evaluation could be 
completed, and the tentative diagnosis was peptic ulcer.  In 
her February 1951 notarized statement, the veteran's mother 
said the veteran was in good health before service.  She 
reported that when he came home from service, he had stomach 
problems that had continued ever since.  In her February 1951 
notarized statement, the veteran's wife stated that she had 
known the veteran for about 5 years before he entered service 
and that to the best of her knowledge he was in perfect 
health when he entered service.  She stated that when they 
married soon after service, the veteran began to complain of 
stomach troubles, which had continued to the present.  The 
remaining evidence of record was a summary of VA 
hospitalization in letter July 1951 when the veteran was 
again treated for a duodenal ulcer.  

In the May 2000 rating decision, the RO denied the claim for 
service connection for a nervous condition on the basis that 
the evidence did not show an acquired psychiatric disorder 
during service and there was no evidence of a current 
diagnosis of an acquired psychiatric disorder.  In the 
October 2000 SOC, the RO also stated there was no evidence of 
combat decorations or in-service stressors on which to base a 
diagnosis of PTSD and that it was necessary to provide 
evidence that demonstrated the existence of an acquired 
psychiatric disorder and its possible relationship to 
service.  

Additional evidence added to the record includes service 
medical records and service records submitted by the veteran, 
VA outpatient records, a letter from a private physician, an 
additional statement from the veteran's wife and statements 
from other family members.  With the exception of an 
immunization record, the service medical records submitted in 
March 2002 were duplicates of service medical records 
described earlier.  The service records were not previously 
in the file.  They document that the veteran participated in 
action against the enemy during assault operations at Iwo 
Jima and Volcano Island from 19 February to 6 March 1945 and 
show that he was authorized to wear one bronze star on his 
Asiatic-Pacific Area Service Ribbon for participation in the 
Iwo Jima operation.  

The VA outpatient records and the letter from the private 
physician show that the veteran's diagnoses include dysthymia 
and also show that he has a history of chronic stress, 
anxiety and depression.  Statements from the veteran's 
brother and two sisters-in-law pertain to the veteran's 
stomach complaints and ulcer.  In her statement, the 
veteran's wife said that the veteran's nerves were not too 
good when he got home from service and were still not too 
good although they were better since he had been on 
medication.  She said that she had dated the veteran for 5 
years before he went into service and never knew of any 
problems.  

As the RO has advised the veteran, in order to establish 
service connection for a claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

As was outlined earlier, in order for a claim for service 
connection for PTSD to be successful, there must be medical 
evidence diagnosing the condition, credible evidence of the 
occurrence of the claimed in-service stressor and a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  In this case, there is no 
evidence that the veteran currently has PTSD.  In his October 
2000 letter, Mark Winders, M.D., simply said he had treated 
the veteran since 1991 and he had a history of chronic 
stress, anxiety and depression, but he did not state, nor did 
he suggest, that the veteran had at any time met the criteria 
for a diagnosis of PTSD.  

VA records show that the veteran's VA primary care physician 
referred the veteran to a VA mental health clinic for anger 
management, having been placed on Zoloft.  When seen at the 
mental health clinic in October 2000, the veteran listed his 
problems as impaired sleep and irritability.  He reported 
that the anger started in the navy, where he was teased for 
being undersized, and had continued since then with verbal 
eruptions to friends during golf games and when he was a 
union plumber.  The veteran said he flew off the handle a lot 
and had been like this in the navy because he was small and 
got pushed around and his temper always got him in trouble.  
The psychologist noted the veteran was there secondary to 
service connection justification for his anger.  The 
psychologist stated that the veteran presented as somewhat 
dependent with obsessive-compulsive personality disorder 
traits and mild dysthymia, involving irritability.  After 
examination, the assessment for Axis I (clinical syndromes) 
was dysthymia and the assessment for Axis II (developmental 
or personality disorder) was personality disorder not 
otherwise specified with obsessive-compulsive dependent 
traits.  The psychologist said the assessment was "none" 
for Axis IV (psychosocial stressor).  

When the veteran was seen for VA individual therapy in the 
mental health clinic later on the same date in October 2000, 
the physician noted the veteran was a World War II combat 
veteran and that the veteran said he did not have much 
problem with those experiences.  The veteran's chief 
complaint was a temper problem.  He said he had problems with 
irritability and anger and found it hard to sleep.  He said 
he felt depressed and anxious and was not sleeping well.  The 
veteran reported that for the past few years he had been on 
medication for "nerves" prescribed by a private physician 
and that for the past 10 to12 months his VA primary care 
physician had prescribed Zoloft and had recently increased 
the dose.  After examination, the VA mental health clinic 
physician's diagnosis was dysthymia.  

Review of this evidence shows that while the evidence 
establishes that the veteran currently has a psychiatric 
disability, dysthymia, and has history of chronic stress, 
anxiety and depression according to his private physician, 
there is no indication that the veteran has a diagnosis of 
PTSD, thereby precluding the award of service connection for 
that psychiatric disability.  In this regard, the Board notes 
that although the record confirms the veteran was in combat 
in World War II, he indicated to the VA mental health clinic 
physician that he did not have much problem with those 
experiences.  Further, though requested to do so by the RO, 
the veteran provided no description, evidence or information 
concerning any claimed stressor in service that might support 
a diagnosis of PTSD.  

As to any psychiatric disability other than PTSD, there is no 
evidence of the presence of any acquired psychiatric 
disability, including chronic stress, anxiety, depression or 
dysthymia in service, nor is there any medical evidence 
linking any current acquired psychiatric disability to 
service.  The only psychiatric diagnosis in service was in 
1945, when there was a diagnosis of constitutional 
psychopathic inferiority without psychosis, which is a 
personality disorder not subject to service connection.  No 
psychiatric disability was shown during a period of 
hospitalization because of the veteran's complaints of being 
nervous in mid-June 1946, nor did the examiner identify any 
psychiatric disability at the veteran's service separation 
examination in late June 1946.  Further, there is no record 
of the presence of a psychosis within the first year after 
service.  

As to the absence of medical evidence linking any current 
acquired psychiatric disability to service, the Board 
particularly notes that that at the VA mental health clinic 
intake examination in October 2000, the psychologist 
specifically noted there was no psychosocial stressor 
associated with the clinical diagnosis of dysthymia.  The 
Board also notes that in addition to the Axis I diagnosis of 
dysthymia, the veteran has been found to have an Axis II 
diagnosis of personality disorder not otherwise stated with 
obsessive-compulsive dependent traits.  Again, the Board must 
point out that by regulation, personality disorders are not 
diseases or injuries for which service connection may be 
granted.  See 38 C.F.R. § 3.303(c).  

The Board is left with the veteran's implicit contention that 
he currently has an acquired psychiatric disability that is 
attributable to service, and the Board notes that the VA 
medical records show that the veteran gave a history of 
irritability and temper problems in service, which he said 
had continued since then.  In addition, the veteran's wife 
has reported that the veteran did not have problems with his 
nerves that she knew of before service, but had had problems 
with his nerves ever since service.  Although the veteran and 
his wife are competent to provide evidence of observable 
symptoms, they are not competent to attribute any symptoms to 
a given cause.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997); see 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions).  It is now well 
established that laypersons such as the veteran and his wife 
are not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders, and the implicit 
opinions of the veteran and his wife that the veteran's 
current acquired psychiatric disability had its onset in 
service is therefore entitled to no weight of probative 
value.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

In view of the foregoing, the Board finds that the evidence 
does not demonstrate that the veteran has PTSD, nor does the 
evidence show that he has any acquired psychiatric disability 
attributable to service.  Under the circumstances, the 
preponderance of the evidence is against the claim, and 
service connection for acquired psychiatric disability to 
include PTSD is not warranted.  

ORDER

Service connection for acquired psychiatric disability to 
include PTSD is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



